United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-1124
                                 ___________

Donald Bass; Amalgamated Transit         *
Workers Union, Local 1356,               *
                                         *
              Appellees,                 *
                                         *
       v.                                *
                                         * Appeal from the United States
City of Sioux Falls, a Municipality      * District Court for the
Chartered under the Constitution of      * District of South Dakota.
the State of South Dakota; Ryder/ATE, *
Inc., a Delaware Corporation,            *
                                         *   [UNPUBLISHED]
              Defendants,                *
                                         *
SuTran, Inc., a South Dakota             *
corporation,                             *
                                         *
              Appellant.                 *
                                    ___________

                        Submitted: November 27, 2000
                            Filed: December 5, 2000
                                ___________

Before BOWMAN, MAGILL, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.
      SuTran, Inc. (SuTran) appeals the district court’s1 adverse grant of summary
judgment and declaratory judgment after an evidentiary hearing in an action by Donald
Bass and his Union, the Amalgamated Transit Workers Union, Local 1356 (Union), to
compel arbitration. We affirm.

       Bass was terminated in November 1995, and after Ryder/ATE, Inc. (Ryder)
denied the grievances challenging Bass’s discharge, the Union president requested
arbitration. Ryder took no action on the Union’s request for arbitration prior to
SuTran’s succession on March 1, 1996, and Bass and the Union filed suit to compel
arbitration in January 1997. After the district court granted summary judgment to Bass
and the Union, this court remanded the case to the district court to determine when, if
ever, SuTran clearly articulated its refusal to arbitrate the Union’s grievance concerning
Bass’s discharge. See Bass v. City of Sioux Falls, No. 98-3669, slip op. at 6-7 (8th
Cir. Aug. 10, 1999).

        On remand, the district court held an evidentiary hearing, and found, based on
the testimony and documentary evidence presented, that although SuTran did not intend
to arbitrate Bass’s grievances, it did not ever clearly articulate to the Union its refusal
to arbitrate the grievances. The district court granted summary judgment in favor of
Bass and the Union, and entered a declaratory judgment that SuTran must arbitrate
Bass’s grievances regarding his suspension and termination, in accordance with the
collective bargaining agreement. SuTran appealed, arguing that it unequivocally
refused to arbitrate more than six months prior to the time the Union filed its action to
compel arbitration, and therefore the action is time-barred.

      We conclude that “[a] cause of action to compel arbitration under a collective
bargaining agreement accrues when one party clearly articulates its refusal to arbitrate


      1
        The Honorable Lawrence J. Piersol, Chief Judge, United States District Court
for the District of South Dakota.
                                            -2-
the dispute,” United Food & Commercial Workers Union Local No. 88 v. Middendorf
Meat Co., 794 F. Supp. 328, 332 (E.D. Mo. 1992), aff’d, 1993 WL 96905 (8th Cir.
April 5, 1993) (unpublished per curiam), and the district court did not clearly err in
finding that SuTran never clearly articulated its refusal to arbitrate, see Local Joint
Executive Bd. of Las Vegas, Bartenders Union Local 165 v. Exber, Inc., 994 F.2d 674,
676 (9th Cir. 1993) (for employer to make clear that it refuses to arbitrate, it must make
unequivocal, express rejection of union’s request for arbitration; constructive notice not
sufficient; employer’s failure to respond to union’s letter requesting arbitration was
insufficient to qualify as rejection). Therefore, the action is not time-barred.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-